 
EXHIBIT 10.16
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 13th day of
November, 2009 by and between Camden Learning Corporation, a Delaware
corporation (“Buyer” or “Camden”) and the signatory on the execution page hereof
and its affiliates (collectively, “Seller”).1
 
WHEREAS, Camden was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and
 
WHEREAS, Camden consummated an initial public offering in November, 2007 (“IPO”)
in connection with which it raised gross proceeds of approximately $53 million,
a significant portion of which was placed in a trust account (the “Trust
Account”) pending the consummation of a Business Combination, or the dissolution
and liquidation of Camden in the event it is unable to consummate a Business
Combination on or prior to November 29, 2009; and
 
WHEREAS, Camden has entered into that certain Agreement and Plan of
Reorganization as amended and restated in its entirety on August 11, 2009 and
further amended on October 26th, 2009 by Amendment No. 1 to the Amended and
Restated Agreement and Plan of Reorganization (as amended, the “Merger
Agreement”) pursuant to which Dlorah Subsidiary, Inc., a newly formed,
wholly-owned subsidiary of Camden (“Merger Sub”), will merge with and into
Dlorah, Inc., a South Dakota corporation which owns and operates National
American University (Dlorah, Inc., together with its divisions and subsidiaries,
is referred to herein as “Dlorah”), with Dlorah surviving as a wholly-owned
subsidiary of Camden, as a result of which the stockholders of Dlorah will
contribute all of the outstanding capital stock of Dlorah to the Corporation in
exchange for shares of a newly created class of common stock, common stock
purchase warrants and restricted shares of the Corporation’s currently
authorized common stock (the “Acquisition”); and
 
WHEREAS, pursuant to certain provisions in Camden’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), a holder of
Camden’s shares of common stock, par value $.0001 per share (the “Common
Stock”), issued in Camden’s initial public offering (“IPO”) may, if it votes
against the Business Combination, demand that Camden redeem such Common Stock
into cash (“Redemption Rights”); and
 

--------------------------------------------------------------------------------

1 “Affiliates” shall have the meaning ascribed to such term under Rule 501 of
Regulation D of the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Acquisition will not be consummated if the holders of 30% or more
of the Common Stock issued in the IPO vote against the Acquisition and request
Redemption Rights; and
 
WHEREAS, Buyer has requested Seller sell, and Seller has agreed to sell, the
number of shares of Common Stock set forth on the signature page hereof (the
“Shares”); and
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
Purchase and Closing
 
Section 1.01     Purchase.
 
(a)  Seller hereby agrees to sell to Buyer and Buyer hereby agrees to purchase
from Seller at the Closing (as defined below) the Shares at $7.97 per share (the
“Purchase Price Per Share”) for the aggregate purchase price set forth on the
signature page hereto (the “Aggregate Purchase Price”). Following the execution
of this Agreement, Buyer hereby agrees to provide irrevocable instructions to
its transfer agent in the form attached hereto as Exhibit A, to deliver the
Aggregate Purchase Price at the Closing. Buyer’s obligation to purchase the
Shares from Seller shall be conditioned on the consummation of the Acquisition.
 
(b)  If, at any time following the execution of this Agreement the market price
of the Shares exceeds the pro rata amount due a stockholder of Buyer who elects
to exercise its Redemption Rights, Seller may sell some or all of the Shares in
the market (a “Sale”); provided, however, any such Sale shall only reduce the
number of Shares covered by this Agreement and the Aggregate Purchase thereof as
a result of such Sale. In the event of a Sale, each of the other terms and
provisions of this Agreement shall terminate only in accordance with Section
7.01.
 
Section 1.02    Closing. The Buyer shall initiate the liquidation of Buyer’s
Trust Account as soon as practicable following the earlier of (i) the
consummation of the Acquisition and (ii) November 29, 2009. The closing of the
purchase and sale of the Shares (“Closing”) will occur as soon as practicable,
but in no event more than (1) business day after: (i) the liquidation of Buyer’s
Trust Account in connection with the consummation of the Acquisition and (ii)
the settlement of all (and not less than all) of the Shares following Seller’s
delivery of the Shares to an account specified by Buyer using the Depository
Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System. At the Closing,
Buyer shall pay Seller the Aggregate Purchase Price by wire transfer from
Camden’s Trust Account of immediately available funds to an account specified by
Seller. It shall be a condition to the obligation of Buyer on the one hand and
Seller on the other hand, to consummate the transfer of the Shares and payment
of the Aggregate Purchase Price contemplated hereunder that the other party’s
representations and warranties are true and correct at the Closing with the same
effect as though made on such date, unless waived in writing by the party to
whom such representations and warranties are made.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
Voting of the Shares; Proxy and Waiver of Redemption
 
Section 2.01    Voting; Redemption. In further consideration of the Aggregate
Purchase Price, Seller hereby agrees that as soon as practicable, Seller will
cause the Shares to be voted in favor of the Acquisition and each of the other
proposals (the “Proposals”) to be submitted at the special meeting, or
adjournment thereof called for by Camden for the purpose of voting upon (i) the
Acquisition and (ii) any other proposal set forth in Camden’s definitive proxy
statement describing the Acquisition and Proposals (the “Meeting”), each in the
manner set forth in such definitive proxy statement.
 
Section 2.02    Prior Votes. If Seller has already voted in connection with the
Meeting, Seller shall, if applicable, withdraw and revoke its vote against the
Acquisition and Proposals with respect to the Shares and rescind its demand, to
exercise its Redemption Rights with respect to the Shares.
 
Section 2.03    Appointment of Proxy. Subject to the limitation set forth below,
Seller hereby appoints David Warnock as its true and lawful proxy and
attorney-in-fact, with full power of substitution, to vote all of the Shares in
accordance with the terms of this Agreement. The proxy and power of attorney
granted herein shall be deemed to be coupled with an interest, shall be
irrevocable during the term of this Agreement, and shall survive the death,
disability, incompetency, bankruptcy, insolvency or dissolution of Seller.
Furthermore, Seller will, from time to time as reasonably requested by Buyer,
execute and deliver such further instruments, ancillary agreements or other
documents or take such other actions as may be necessary or advisable to give
effect to, confirm, evidence or effectuate the purposes of the proxy granted by
this Section 2.03. This Section 2.03 shall become effective only if Seller fails
to vote the Shares in accordance with this Agreement and upon the termination of
this Agreement in accordance with Section 7.01, this Section 2.03 shall be of no
further force and effect.
 
Section 2.04     Evidence of Vote. Seller shall provide further evidence of both
(i) its vote in favor of the Acquisition and Proposals, and (ii) its non-demand
or withdrawal of Redemption Rights, within one (1) business day of any
reasonable request by Buyer for such evidence.
 
Section 2.05     Waiver of Right of Redemption. By entering into this Agreement,
Seller hereby waives its rights to redeem the Shares. The waiver granted by
Seller pursuant to this Section 2.05 is irrevocable unless and until this
Agreement is terminated in accordance with Section 7.01 and is granted in
consideration of Buyer entering into this Agreement and incurring certain
related fees and expenses.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
Representations and Warranties of the Seller
 
Seller hereby represents and warrants to Buyer on the date hereof and on the
Closing Date that:
 
Section 3.01     Sophisticated Seller. Seller is sophisticated in financial
matters and is able to evaluate the risks and benefits attendant to the sale of
Shares to Buyer.
 
Section 3.02    Independent Investigation. Seller, in making the decision to
sell the Shares to Buyer, has not relied upon any oral or written
representations or assurances from Buyer or any of its officers, directors or
employees or any other representatives or agents of Buyer other than as set
forth in this Agreement. Seller has had access to all of the filings made by
Camden with the SEC, pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the Securities Act of 1933, as amended, in each case to
the extent available publicly via the SEC’s Electronic Data Gathering, Analysis
and Retrieval system.
 
Section 3.03    Authority. This Agreement has been validly authorized, executed
and delivered by Seller and, assuming the due authorization, execution and
delivery thereof by Buyer, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by Seller
does not and will not, to the best of Seller’s knowledge, conflict with, violate
or cause a breach of, constitute a default under, or result in a violation of
(i) any agreement, contract or instrument to which Seller is a party which would
prevent Seller from performing its obligations hereunder or (ii) any law,
statute, rule or regulation to which Seller is subject.
 
Section 3.04    No Legal Advice from Buyer. Seller acknowledges that is has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with Seller’s own legal counsel, investment and tax advisors.
Seller is not relying on any statements or representations of Buyer or any of
its representatives or agents for legal, tax or investment advice with respect
to this Agreement or the transactions contemplated by the Agreement.
 
Section 3.05    Ownership of Shares. Seller is the legal and beneficial owner of
the Shares and will transfer to Buyer at the Closing good and marketable title
to the Shares free and clear of any liens, claims, security interests, options,
charges or any other encumbrance whatsoever. The Seller beneficially owned all
of the Shares as of the close of the trading day on November 5, 2009 and has the
sole right to exercise Redemption Rights and vote the Shares, whether at the
Meeting or upon action by written consent, with respect to all of the Shares.
Except as provided by this Agreement, Seller has not, directly or indirectly,
granted any proxies or entered into any voting trust or other agreement or
arrangement with respect to the voting, regardless of whether such vote would
occur at the Meeting or upon action by written consent, of any of the Shares.

 
4

--------------------------------------------------------------------------------

 
 
Section 3.06    Number of Shares. The Shares being transferred pursuant to this
Agreement represent all of the Common Stock beneficially owned by Seller as of
the date hereof, including any such shares of Common Stock which may result from
the exercise of any option, call or other derivative security interest.
 
Section 3.07    Cash Account. If the Shares are not currently held in an account
which prohibits rehypothecation by the Seller’s prime broker, Seller will
transfer the Shares into such an account as soon as practicable following the
execution of this Agreement; provided, however, in no event shall such transfer
occur more than two (2) business days from the execution of this Agreement.
 
Section 3.08     Seller Taxes. Seller understands that Seller (and not the
Buyer) shall be responsible for any and all tax liabilities of Seller that may
arise as a result of the transactions contemplated by this Agreement.
 
Section 3.09    Aggregate Purchase Price Negotiated. Seller represents and
understands that both the number of Shares and the Aggregate Purchase Price were
negotiated figures by the parties and that the terms and conditions by the
parties of this Agreement may differ from arrangements entered into with other
holders of Common Stock.
 
Section 3.10    Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Camden in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of
Seller.
 
ARTICLE IV
Representations and Warranties of the Buyer
 
Buyer hereby represents and warrants to Seller on the date hereof and on the
Closing Date that:
 
Section 4.01     Sophisticated Buyer. Buyer is sophisticated in financial
matters and is able to evaluate the risks and benefits attendant to the purchase
of Shares from Seller.
 
Section 4.02    Independent Investigation. Buyer, in making the decision to
purchase the Shares from Seller, has not relied upon any oral or written
representations or assurances from Seller or any of its officers, directors,
partners or employees or any other representatives or agents of Seller other
than as set forth in this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.03    Authority. This Agreement has been validly authorized, executed
and delivered by Buyer and assuming the due authorization, execution and
delivery thereof by Seller, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by Buyer
does not and will not conflict with, violate or cause a breach of, constitute a
default under, or result in a violation of (i) any agreement, contract or
instrument to which Buyer is a party which would prevent Buyer from performing
its obligations hereunder or (ii) any law, statute, rule or regulation to which
Buyer is subject.
 
Section 4.04    No Legal Advice from Seller. Buyer acknowledges that is has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with Buyer’s own legal counsel, investment and tax advisors.
Buyer is relying solely on such counsel and advisors and not on any statements
or representations of Seller or any of its representatives or agents for legal,
tax or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.
 
Section 4.05     Buyer Taxes. Buyer understands that Buyer (and not the Seller)
shall be responsible for any and all tax liabilities of Buyer that may arise as
a result of the transactions contemplated by this Agreement.
 
ARTICLE V
Negative Covenants of the Seller
 
Section 5.01    No Further Acquisitions of Camden Securities. Seller hereby
covenants and agrees that following the execution of this Agreement and prior to
Closing, Seller shall not acquire any Common Stock, other securities of Camden
convertible into or exchangeable for shares of Common Stock in Camden or any
options, calls or other rights to acquire Common Stock of Camden or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any Common Stock or other
securities of Camden.
 
Section 5.03     No Borrowing of the Shares. Seller hereby covenants and agrees
that it shall not allow the Shares to be borrowed by, or lent to, any other
person or entity whatsoever during the term of this Agreement.
 
Section 5.02    No Other Proxies or Voting Agreements. Seller hereby covenants
and agrees that except pursuant to the terms of this Agreement, Seller shall
not, directly or indirectly, (i) grant any proxies or enter into any voting
trust or other agreement or arrangement with respect to the voting of any of the
Shares, regardless of whether such vote would occur at the Meeting or upon
action by written consent or (ii) sell, assign, transfer, encumber or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect assignment, transfer,
encumbrance or other disposition of, any of the Shares during the term of this
Agreement. Seller shall not seek or solicit any such assignment, transfer,
encumbrance or other disposition or any such contract, option or other
arrangement or understanding with respect to the Shares.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Acknowledgement; Waiver
 
Section 6.01     Acknowledgement; Waiver. Seller (i) acknowledges that Buyer may
possess or have access to material non-public information which has not been
communicated to Seller; (ii) hereby waives any and all claims, whether at law,
in equity or otherwise, that he, she, or it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non-­public information in
connection with the transactions contemplated by this Agreement, including
without limitation, any such claims arising under the securities or other laws,
rules and regulations, and (iii) is aware that Buyer is relying on the foregoing
acknowledgement and waiver in clauses (i) and (ii) above, respectively, in
connection with the transactions contemplated by this Agreement.
 
ARTICLE VII
Miscellaneous

 
Section 7.01    Termination. Except with respect to Buyer’s obligation under the
first sentence of Section 1.02, notwithstanding any provision in this Agreement
to the contrary, this Agreement shall become null and void and of no further
force and effect upon the earlier to occur: (i) termination by the written
agreement of the parties to this Agreement, (ii) the day on which the Company
terminates the Acquisition or (iii) 12:00 a.m. on November 30, 2009.
 
Section 7.02    Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.
 
Section 7.03    Governing Law. This Agreement shall for all purposes be deemed
to be made under and shall be construed in accordance with the laws of the State
of Delaware. Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall,
to the fullest extent applicable, be brought and enforced first in the Delaware
Chancery Court, then to such other court in the State of Delaware as appropriate
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 
7

--------------------------------------------------------------------------------

 
 
Section 7.04    Remedies Cumulative. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law. It is accordingly agreed that each of the parties hereto shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to seek injunctive relief and/or to compel specific performance to
prevent breaches by the other party hereto of any covenant or agreement of such
other party contained in this Agreement. Accordingly, Seller hereby agrees Buyer
is entitled to an injunction prohibiting any conduct by the Seller in violation
of this Agreement and shall not seek the posting of any bond in connection with
such request for an injunction. Furthermore, in any action by Buyer to enforce
this Agreement, Seller waives its right to assert any counterclaims and its
right to assert set-off as a defense. The prevailing party agrees to pay all
costs and expenses, including reasonable attorneys’ and experts’ fees that such
prevailing party may incur in connection with the enforcement of this Agreement.
 
Section 7.05    Severability. If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated
 
Section 7.06    Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.
 
Section 7.07     Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.
 
Section 7.08    Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement not any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 
8

--------------------------------------------------------------------------------

 
 
Section 7.09    Trust Waiver. Camden’s initial public offering was consummated
on December 5, 2007 as a result of which it received gross proceeds of
$53,010,400, a significant portion of which are held in the Trust Account. The
Trust Account is invested in U.S. government securities in a trust account at JP
Morgan Chase Bank, N.A. and held in trust by Continental Stock Transfer & Trust
Company (the “Trustee”) pursuant to the Investment Management Trust Account
Agreement, dated as of November 29, 2007, between Camden and Trustee. Other than
with respect to the Aggregate Purchase Price to be paid to Seller in connection
with this Agreement, Seller agrees that it does not now have, and shall not at
any time have, any claim to, or make any claim against, the Trust Account or any
asset contained therein, regardless of whether such claim arises as a result of,
in connection with or relating in any way to, the business relationship between
Seller, on the one hand, and Camden, on the other hand, this Agreement, or any
other agreement or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability. Other
than with respect to the Aggregate Purchase Price to be paid to Seller in
connection with this Agreement, Seller hereby irrevocably waives any and all
claims it may have, now or in the future (in each case, however, prior to the
consummation of a business combination), and will not seek recourse against, the
Trust Account for any other reason whatsoever in respect thereof. Other than
with respect to an action for the recovery of the Aggregate Purchase Price to be
paid to Seller in connection with this Agreement, in the event Seller commences
any other action or proceeding based upon, in connection with, relating to or
arising out of any matter relating to Camden, which proceeding seeks, in whole
or in part, relief against the Trust Account or the public stockholders of
Camden, whether in the form of money damages or injunctive relief, Camden shall
be entitled to recover from Seller the associated legal fees and costs in
connection with any such action.
 
[Signature Page Follows]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.
 
CAMDEN LEARNING
CORPORATION
   
By:
/s/ David Warnock
Name:
David Warnock
Title:
CEO    
BULLDOG INVESTORS
By:
[ex16sig.jpg]
Name: 
Andrew Dakos
Title: 
Principal 

 
Purchase Price Per Share: $7.97
Number of Shares: 1,030,167
Aggregate Purchase Price: 8,210,430.99


Signature Page to Stock Purchase Agreement

 
 

--------------------------------------------------------------------------------

 